Order entered December 22, 2015




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-15-00577-CR

                            DAVID WAYNE CAHILL, Appellant

                                               V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-81088-2012

                                           ORDER
       The Court REINSTATES the appeal.

       On December 17, 2015, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. We have now received appellant’s brief, together with an

extension motion.    Therefore, in the interest of expediting the appeal, we VACATE the

December 17, 2015 order requiring findings.

       We GRANT appellant’s December 17, 2015 motion to extend time to file his brief and

ORDER appellant’s brief filed as of the date of this order.

                                                       /s/    ADA BROWN
                                                              JUSTICE